DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/342,260 filed 04/16/2019 in which claims 26-48 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26, 27, 31-34, 38, 39 and 43-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 26 and 38, The limitation of “determining that the received information does not correspond to a Service Level Agreement (SLA) for the first network slice” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a node.  That is, other than reciting a node, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements: “receiving, from a Core Network (CN) node, information regarding requested resources for a first network slice identified by a network slice identifier”. This receiving step is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the network node, the processing circuitry and memory). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the RAN node is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 26 and 38 are not patent eligible. Similarly, dependent claims 27, 31-34, 39 and 43-45 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-28, 31-34, 38-40 and 43-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arnold et al (US 2019/0132781 A1).

Regarding claim 26, Arnold teaches a method, performed by a Radio Access Network (RAN) node (Arnold: Fig. 4, RAN 303), for managing communication on a first network slice in a communications network (Arnold: Fig. 4:305-1, [0045], subnetwork 1/first network slice), wherein the communications network comprises partitioned sets of functionalities, wherein a first set of functionalities belongs to the first network slice, wherein the first set of functionalities is at least partly separated from another set of functionalities out of a total set of functionalities in the communications network (Arnold: Figs. 2-4; [0062]-[0063], plurality of network slices with particular type of functions), the method comprising: 
receiving, from a Core Network (CN) node, information regarding requested resources for a first network slice identified by a network slice identifier (Arnold: Fig. 5; [0090]-[0095], the RAN entity 401-1 receives a QoS request from the Core network via the QoS manager; the QoS request is for subnetwork 305-1, hence the IS of the subnetwork/slice 305-1 is also transmitted to the RAN entity 401-1); 
determining that the received information does not correspond to a Service Level Agreement (SLA) for the first network slice (Arnold: Fig. 5; [0079], [0082], [0090]-[0094] the RAN determines whether the QoS requests can be served based on the SLA, for example 10 Mbps).  

Regarding claim 38, Arnold teaches a Radio Access Network (RAN) node (Arnold: Fig. 4, RAN 303), for managing communication on a first network slice in a communications network (Arnold: Fig. 4:305-1, [0045], subnetwork 1/first network slice), wherein the communications network comprises partitioned sets of Arnold: Figs. 2-4; [0062]-[0063], plurality of network slices with particular type of functions), the RAN node comprising: processing circuitry; memory containing instructions executable by the processing circuitry whereby the RAN node is operative to:  4Attorney Docket No. 4015-10796 Client Reference No. P50957-US1 
receive, from a Core Network (CN) node, information regarding requested resources for a first network slice identified by a network slice identifier (Arnold: Fig. 5; [0090]-[0095], the RAN entity 401-1 receives a QoS request from the Core network via the QoS manager; the QoS request is for subnetwork 305-1, hence the IS of the subnetwork/slice 305-1 is also transmitted to the RAN entity 401-1);  
determine that the received information corresponds to a Service Level Agreement (SLA) for the first network slice (Arnold: Fig. 5; [0079], [0082], [0090]-[0094] the RAN determines whether the QoS requests can be served based on the SLA, for example 10 Mbps).    

Regarding claims 27 and 39, Arnold teaches adapting a parameter of the requested resources for the first network slice to a value corresponding to the SLA for the first network slice (Arnold: [0094], RAN allocates resources to achieve required QoS/SLA).
  
Regarding claims 28 and 40, Arnold teaches reconfiguring one or more radio bearers associated with the first network slice, in order for the received information regarding requested resources for the first network slice to correspond to the SLA for the first network slice (Arnold: [0094], RAN allocates resources to achieve required QoS/SLA).  
 
Regarding claims 31 and 43, Arnold teaches wherein the received information comprises information regarding control plane signaling between the CN node and the RAN node for the first network slice (Arnold: Fig. 5; [0090]-[0095], the RAN entity 401-1 receives a QoS request from the Core network via the QoS manager; the QoS request is for subnetwork 305-1, hence the IS of the subnetwork/slice 305-1 is also transmitted to the RAN entity 401-1).  

Regarding claims 32 and 44, Arnold teaches wherein the received information comprises information regarding control plane signaling between the core network node and a User Equipment (UE) for the first network slice (Arnold: Fig. 5; [0068]; [0090]-[0095], the RAN entity 401-1 receives a QoS request from the Core network via the QoS manager; the QoS request is for subnetwork 305-1, hence the IS of the subnetwork/slice 305-1 is also transmitted to the RAN entity 401-1).  

Regarding claims 33 and 45, Arnold teaches wherein the determining comprises comparing the received information for the first network slice with the SLA for the first network slice (Arnold: Fig. 5; [0079], [0082], [0090]-[0094] the RAN determines whether the QoS requests can be served based on the SLA, for example 10 Mbps).  

Regarding claim 34, Arnold teaches wherein the SLA is stored in an SLA database (Arnold: fig. 5-6; [0096], stored in QoS manager/database).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 35-37, 41, 42 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al (US 2019/0132781 A1) in view of Lou et al (US 2021/0160763 A1).

Regarding claim 35, Arnold teaches a method, performed by a Core Network (CN) node (Arnold: Fig. 5, CN 503), for managing communication on a first network slice in a communications network, wherein the communications network comprises partitioned sets of functionalities, wherein a first set of functionalities belongs to the first network slice, wherein the first set of functionalities is at least partly separated from another set of functionalities out of a total set of functionalities in the communications network Arnold: Figs. 2-4; [0062]-[0063], plurality of network slices with particular type of functions), the method comprising: 
transmitting, to a Radio Access Network (RAN) node, information regarding requested resources for a first network slice identified by a network slice identifier (Arnold: Fig. 5; [0090]-[0095], the RAN entity 401-1 receives a QoS request from the CN 503 via the QoS manager; the QoS request is for subnetwork 305-1, hence the IS of the subnetwork/slice 305-1 is also transmitted to the RAN entity 401-1).
Arnold does not explicitly disclose receiving, from the RAN node, a rejection of the requested resources, wherein the rejection indicates that the transmitted information does not correspond to the SLA, and wherein the rejection further comprises an indication of a reason for requested resources of the first network slice not corresponding to the SLA, adapting parameters of the requested resources for the first network slice based on the received indication of the reason for the requested resources of the first network slice not corresponding to the SLA and transmitting, to the RAN node, second information regarding the adapted requested resources for the first network slice.
Lou teaches  3Attorney Docket No. 4015-10796 Client Reference No. P50957-US1 
receiving, from the RAN node, a rejection of the requested resources, wherein the rejection indicates that the transmitted information does not correspond to the SLA, and wherein the rejection further comprises an indication of a reason for requested resources of the first network slice not corresponding to the SLA (Lou: Fig. 3-4; [0240]-[0242],[0252] the second network device (RAN) refuse the lice configuration request and send a refusal reason the first network device (CN), see also [0179], [0209]); 
adapting parameters of the requested resources for the first network slice based on the received indication of the reason for the requested resources of the first network slice not corresponding to the SLA (Lou: Fig. 4:406-407; [0249], [0271]-[0275], the first network device (CN) send a slice management request after refusal at step 404); 
transmitting, to the RAN node, second information regarding the adapted requested resources for the first network slice (Lou: Fig. 4:407; [0249]).
I would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Arnold by receiving, from the RAN node, a rejection of the requested resources, wherein the rejection indicates that the transmitted information does not correspond to the SLA, and wherein the rejection further comprises an indication of a reason for requested resources of the first network slice not corresponding to the SLA, adapting parameters of the requested resources for the first network slice based on the received indication of the reason for the requested resources of the first network slice not corresponding to the SLA and transmitting, to the RAN node, second information regarding the adapted requested resources for the first network slice as disclosed by Lou to provide a system for slice configuration (Lou: Abstract).

Regarding claim 46, Arnold teaches a Core Network (CN) node (Arnold: Fig. 5, CN 503), for managing communication on a first network slice in a communication network, Arnold: Figs. 2-4; [0062]-[0063], plurality of network slices with particular type of functions), the CN node comprising: 
processing circuitry; memory containing instructions executable by the processing circuitry whereby the CN node is operative to: transmit, to a Radio Access Network (RAN) node, information regarding requested resources for a first network slice identified by a network slice identifier (Arnold: Fig. 5; [0090]-[0095], the RAN entity 401-1 receives a QoS request from the CN 503 via the QoS manager; the QoS request is for subnetwork 305-1, hence the IS of the subnetwork/slice 305-1 is also transmitted to the RAN entity 401-1).
Arnold does not explicitly disclose receiving, from the RAN node, a rejection of the requested resources, wherein the rejection indicates that the transmitted information does not correspond to the SLA, and wherein the rejection further comprises an indication of a reason for requested resources of the first network slice not corresponding to the SLA, adapting parameters of the requested resources for the first network slice based on the received indication of the reason for the requested resources of the first network slice not corresponding to the SLA and transmitting, to the RAN node, second information regarding the adapted requested resources for the first network slice.
Lou teaches  3Attorney Docket No. 4015-10796 Client Reference No. P50957-US1 
Lou: Fig. 3-4; [0240]-[0242],[0252] the second network device (RAN) refuse the lice configuration request and send a refusal reason the first network device (CN), see also [0179], [0209]); 
adapting parameters of the requested resources for the first network slice based on the received indication of the reason for the requested resources of the first network slice not corresponding to the SLA (Lou: Fig. 4:406-407; [0249], [0271]-[0275], the first network device (CN) send a slice management request after refusal at step 404); 
transmitting, to the RAN node, second information regarding the adapted requested resources for the first network slice (Lou: Fig. 4:407; [0249]).
I would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Arnold by receiving, from the RAN node, a rejection of the requested resources, wherein the rejection indicates that the transmitted information does not correspond to the SLA, and wherein the rejection further comprises an indication of a reason for requested resources of the first network slice not corresponding to the SLA, adapting parameters of the requested resources for the first network slice based on the received indication of the reason for the requested resources of the first network slice not corresponding to the SLA and transmitting, to the RAN node, second information regarding the adapted 

Regarding claims 29 and 41, Arnold in view of Luo teaches transmitting a rejection of the requested resources to the CN node, the rejection comprising an indication of a reason for requested resources of the first network slice not corresponding to the SLA (Lou: Fig. 3-4; [0240]-[0242],[0252] the second network device (RAN) refuse the lice configuration request and send a refusal reason the first network device (CN), see also [0179], [0209]).  

Regarding claims 30 and 42, Arnold in view of Luo teaches wherein the reason for not corresponding is: the UE not being allowed in the first network slice; an overload in the first network slice; an overload in a second network slice; and/or a limit of a parameter specified in the SLA being reached (Lou: [0209]; [0252]).

Regarding claims 36 and 47, Arnold in view of Luo teaches wherein the transmitted information comprises information regarding control plane signaling between the core network node and the RAN node for the first network slice (Arnold: Fig. 5; [0090]-[0095], the RAN entity 401-1 receives a QoS request from the Core network via the QoS manager; the QoS request is for subnetwork 305-1, hence the IS of the subnetwork/slice 305-1 is also transmitted to the RAN entity 401-1).  

Regarding claims 37 and 48, Arnold in view of Luo teaches wherein the received information comprises information regarding control plane signaling between the core network node and a UE for the first network slice (Arnold: Fig. 5; [0068]; [0090]-[0095], the RAN entity 401-1 receives a QoS request from the Core network via the QoS manager; the QoS request is for subnetwork 305-1, hence the IS of the subnetwork/slice 305-1 is also transmitted to the RAN entity 401-1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478